Citation Nr: 0720739	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of use of 
creative organ, to include loss of use due to epididymitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In May 2006, the veteran testified during a 
hearing before RO personnel.  

In February 2003, the veteran withdrew a notice of 
disagreement with the RO's January 2002 denial of his claim 
for a compensable rating for service-connected chronic 
iritis.  The Board also notes that in the June 2003 rating 
decision, the RO denied the veteran's claims for service 
connection for tinnitus and for hearing loss.  The veteran 
appealed the RO's decision as to those claims; however, in a 
February 2006 rating decision, the RO granted service 
connection for both.  As such, the benefits sought on appeal 
have been granted and the issues are no longer in appellate 
status.  

In June 2007, a Deputy Vice Chairman of the Board granted the 
veteran's motion, filed through his representative, to 
advance this appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

At the above-noted May 2006 hearing, the veteran's 
representative testified that the veteran was seeking service 
connection for a psychiatric disorder "however it's named," 
related to his experiences in Korea.  Currently, the only 
issue in appellate status concerning a psychiatric disability 
is the claim for service connection for PTSD.  Thus, the 
Board liberally infers a claim for service connection for a 
psychiatric disability other than PTSD.  In this respect, in 
a July 1998 rating decision, the veteran's petition to reopen 
a claim for service connection for anxiety neurosis diagnosed 
as dysthymia was denied.  As the claim for service connection 
for a psychiatric disability other than PTSD is not before 
the Board, it is referred to the RO for appropriate action.  

(The decision below addresses the veteran's petitions to 
reopen claims for service connection for loss of creative 
organ, to include as due to epididymitis, as well as for 
service connection for PTSD.  Consideration of the underlying 
claim for service connection for PTSD is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)  


FINDINGS OF FACT

1.  In a March 1976 decision, the Board denied the veteran's 
claim for service connection for loss of use of creative 
organ, to include as due to epididymitis.  

2.  Additional evidence associated with the claims file since 
the Board's March 1976 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for loss of use of creative organ, to 
include as due to epididymitis.  

3.  In a July 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
notified of the denial that same month, the veteran did not 
appeal the decision.  

4.  Additional evidence associated with the claims file since 
the RO's July 1998 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.  




CONCLUSIONS OF LAW

1.  The March 1976 Board denial of service connection for 
loss of use of creative organ, to include as due to 
epididymitis, is final.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2006).  

2.  Since the March 1976 Board denial, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim of service connection for loss of use of 
creative organ, to include as due to epididymitis, are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2006).

3.  A July 1998 RO decision that denied the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  Since the July 1998 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for PTSD are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petitions to reopen his claims for service 
connection for loss of use of creative organ, to include as 
due to epididymitis, as well as for PTSD has been 
accomplished.  

In this respect, through a January 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, in an August 
2006 letter, the veteran was requested to submit relevant 
evidence in his possession in support of his claims.  
Furthermore, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Furthermore, following 
the issuance of the August 2006 letter, the veteran's claims 
were re-adjudicated in September 2006.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court specifically addressed VCAA notice requirements in 
the context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In this regard, assuming any error in the January 2003 notice 
letter, a subsequent letter to the veteran in June 2003 
notified him of the denial of his claims and also included, 
as an attachment, the June 2003 rating decision on appeal.  
In that rating decision, the veteran was notified of the 
evidence and information that was necessary to reopen his 
claims, as well as the evidence that would be necessary to 
substantiate the element or elements required to establish 
service connection.  Thus, in light of the January 2003 
notice letter plus the June 2003 letter with the enclosed 
June 2003 rating decision, the Board finds that the veteran 
is on notice of what he needs to reopen his claims and the 
evidence necessary to substantiate his claims for service 
connection.  Nothing about the evidence or any response to 
the RO's notification suggests that the essential fairness of 
the adjudication of the veteran's claims has been affected.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records as well as relevant private and VA treatment records.  
The Board notes that attempts were made to obtain the medical 
records associated with the veteran's award of Social 
Security Administration (SSA) disability benefits.  In August 
2006, the veteran was notified by the RO that his SSA records 
were unavailable.  The Board also notes that the veteran has 
been medically examined for VA purposes regarding his claims 
and the necessary medical opinions obtained.  Otherwise, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  

Therefore, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

As indicated above, the veteran's claim for service 
connection for loss of use of a creative organ, to include as 
due to epididymitis, was previously considered and denied by 
the Board in March 1976.  As the veteran did not appeal that 
decision, and no other exception to finality applies, the 
decision is final based on the evidence of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Additionally, in a 
July 1998 rating decision, the RO denied the veteran's claim 
for service connection for PTSD.  The veteran was notified 
the same month but did not appeal.  Thus, the rating decision 
of July 1998 is final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
February 2002, the veteran sought to reopen his claims for 
service connection for loss of use of creative organ, to 
include as due to epididymitis, as well as for PTSD.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denials 
pertinent to the claims were the March 1976 Board decision 
and the July 1998 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  

Loss of Use of Creative Organ

The veteran's active service medical records reflect his 
hospitalization in March and April 1951 for complaints of a 
painful left testicle.  He was found to have a left 
epididymitis which resolved within one week after treatment 
with penicillin.  In addition, during the period March to 
November 1952, the veteran was noted to have penile lesions.  
He tested positive for Hemophilus ducreyi both in March 1952 
and November 1952.  In March 1952 he was diagnosed with 
chancroid penis.  Active service medical records do not 
otherwise reflect further complaints, treatment, or diagnosis 
of epididymitis, or otherwise for impotence or sperm 
dysfunction.  Additionally, general medical examinations 
associated with the veteran's service in the Army Reserves 
reflect that in December 1958, the veteran was found to have 
atrophic testicles.  A July 1975 statement from R.M. 
Slabaugh, M.D., notes that the veteran was seen by him on two 
occasions and a semen analysis performed in 1962 revealed the 
veteran to be azoospermic.  

The Board noted in its March 1976 decision that the veteran's 
epididymitis was acute and transitory and that it fully 
resolved without identifiable residuals prior to his 
separation from active duty.  Additionally, atrophic 
testicles were identified several years after active duty, as 
was the fact that the veteran was azoospermic.  Otherwise, 
the Board did not find the record contained any evidence that 
atrophy of the testicles or the azoospermic condition was 
related to service, to include the acute and transitory 
epididymitis.  

The relevant medical evidence of record since the Board's 
final decision in March 1976 reflects an August 1998 VA 
treatment note in which the veteran requested Viagra for 
impotence.  The impotence was reported as having been a 
problem for the last several years.  A February 2002 VA 
treatment note reflects that the veteran had been diagnosed 
with erectile dysfunction.  

A report of October 2005 VA examination reflects the 
examiner's report that the veteran was claiming loss of use 
of creative organ because of erectile dysfunction and because 
his sperm was dysfunctional.  The veteran also was noted to 
report that his testicles were smaller than normal, and he 
believed that this was related to a traumatic event that he 
had in the service when he fell and injured his scrotum.  The 
veteran also believed that his scrotum was infected at that 
time because he remembered being treated with antibiotics.  
Physical examination revealed the left testicle to be small 
and slightly atrophic, and the right testicle was located 
higher in the scrotum and difficult to locate.  

The examiner's diagnosis was erectile dysfunction and 
epididymitis per history.  The examiner noted that based on 
medical literature, epididymitis could result in infertility 
if it was severe enough, although it was not something that 
was seen to result in testicular atrophy or erectile 
dysfunction.  The examiner also noted that the veteran did 
not demonstrate active epididymitis.  He indicated that it 
was possible that the veteran's infertility disorder could be 
secondary to the epididymitis.  Otherwise, the veteran's 
erectile dysfunction was secondary to his diabetes and/or 
diabetic neuropathy.  In a December 2005 addendum to the 
October 2005 examination report, the examiner opined that if 
the veteran had a fertility problem it was more likely 
related to hypogonadism related to the underdevelopment of 
his testicles and not related to an uncomplicated case of 
epididymitis.  

In May 2006, the veteran testified that he had suffered from 
erectile dysfunction since the 1950s.  He also reported that 
he suffered an injury to his testicles in service, that he 
was hospitalized for the injury, and that he had continued to 
have pain in his testicles since that time.  

In this case, notwithstanding the veteran's contentions, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, to include 
hearing testimony, even if new, cannot serve as a predicate 
to reopen a previously disallowed claim.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (New and material 
evidence is required to be something other than the veteran's 
own statement); see also Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  None of 
the medical evidence of record submitted since the final 
March 1976 Board decision relates either the veteran's 
erectile dysfunction or his azoospermic condition to any 
period of active military service, to include as a result of 
epididymitis.  

Therefore, the Board finds that the relevant evidence 
received since the final March 1976 Board decision is new in 
the sense that it was not previously before agency decision 
makers.  However, none of the evidence is material for 
purposes of reopening the claim for service connection for 
loss of use of creative organ, to include as due to 
epididymitis.  In this case, none of the evidence received 
raises a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a).  Here, as noted 
above, the basis of the prior denial was the lack of 
competent medical evidence relating atrophic testicles or 
azoospermic condition to service, to include the veteran's 
treatment for epididymitis in service.  Evidence received 
since the March 1976 Board decision does not reflect any 
competent medical opinion relating the veteran's loss of use 
of a creative organ, which includes impotence, atrophic 
testicles, or azoospermic condition to the veteran's period 
of active military service.  Furthermore, none of the medical 
demonstrates that the veteran currently has epididymitis or 
that the uncomplicated epididymitis experienced in service 
led to loss of use of the creative organ.  Although a 
suggestion of a connection was made by a VA examiner in 
October 2005, the examiner essentially retracted the 
statement in the December 2005 addendum.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
loss of use of creative organ, to include epididymitis, has 
not been met, and the appeal of this issue must be denied.  
As new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Post-Traumatic Stress Disorder

In the July 1998 rating decision, the RO denied the veteran's 
claim for service connection for PTSD on the basis that the 
evidence available for review was inadequate to establish an 
in-service stressor.  In addition, there was no confirmed 
diagnosis of PTSD.  In this regard, while VA treatment 
records dated in October and December 1997 reflected 
diagnoses for generalized anxiety disorder and PTSD, in a 
report of June 1998 VA examination, the examiner noted that 
the veteran did not appear to exhibit PTSD symptoms typical 
for most individuals who had been exposed to traumatic 
stressors.  The examiner's diagnosis included dysthymia as 
well as some avoidance and passive-aggressive traits.  

Evidence received since the final July 1998 rating decision 
consists of, in particular, reports of September 2005 and 
December 2005 VA examinations.  Diagnoses at that time 
included anxiety disorder, not otherwise specified; dysthymic 
disorder; and anti-social personality features.  With respect 
to the December 2005 examination, conducted by two examiners, 
it was opined that the veteran did not appear to meet the 
criteria for PTSD, and that those symptoms reported over the 
previous two years to clinicians as well as the VA examiner 
in September 2005, did not endorse or suggest a PTSD 
diagnosis.  

Following the December 2005 VA examination, the veteran 
testified before RO personnel.  At the May 2006 hearing, the 
hearing officer stated, "For the record, we have conceded 
[the veteran's] stressors."  The stressors appear to be 
associated with the veteran's in-service experiences as a 
medical aidman, which include, based on the veteran's report, 
that while working as medical aidman he was knocked to ground 
after an enemy artillery round exploded near him.  In this 
regard, in the report of September 2005 VA examination, the 
veteran was noted to report the following: 

[T]he horror I experienced is still with me 
today.  I have nightmares of the wounded men and 
those that were killed.  The horror of the 
soldiers with missing limbs and guts blown out 
was common while serving on the front lines.  

In September 2006, the RO obtained VA treatment records, 
which included records from the Dupont (Kentucky) CBOC 
(community based outpatient clinic).  In particular, an 
August 2006 treatment record notes the veteran's complaints 
of nightmares and intrusive thoughts and worries about the 
people he killed while in Korea.  The veteran was noted as 
not being able to forgive himself.  The clinician, a licensed 
clinical social worker, diagnosed the veteran with dysthymia 
and PTSD.  A treatment record also dated in August 2006, 
notes the veteran's report of depression and continued dreams 
and intrusive thoughts.  He was also noted to be talkative 
about his Korean War experiences.  The clinician, a 
psychiatric clinical nurse specialist, diagnosed the veteran 
with dysthymia and chronic PTSD.  

The Board finds that the aforementioned August 2006 VA 
treatment records from the Dupont CBOC provide a basis for 
reopening the claim for service connection for PTSD.  At the 
time of the July 1998 decision, as noted above, the RO's 
basis for denying the veteran's claim was the lack of 
adequate evidence to establish that the veteran had 
experienced a stressful event during service, in addition to 
the lack of a confirmed diagnosis of PTSD.  Notwithstanding 
the reports of September 2005 and December 2005 VA 
examinations, the veteran has been diagnosed with PTSD 
related to his service in Korea.  Thus, the noted evidence is 
new in that it had not previously been before agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  Furthermore, the August 2006 VA 
treatment records from the Dupont CBOC are material in that 
VA clinicians have diagnosed the veteran with PTSD due to his 
experiences in Korea.  

Here, the August 2006 VA treatment records from the Dupont 
CBOC constitute evidence which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  In this respect, 
the clinicians' findings note diagnoses for PTSD related to 
the veteran's experiences in Korea, and, thus, raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for PTSD.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for loss of use of creative organ, to include as 
due to epididymitis, is denied.  

New and material evidence to reopen the claim for service 
connection for PTSD has been received; to this limited 
extent, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be considered 
on a de novo basis.  Furthermore, the Board finds that 
additional development is necessary.  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders - Fourth Edition (1994) (DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In this case, the Board is aware that PTSD is a psychiatric 
disorder capable of delayed onset following the trauma that 
led to the disorder.  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (1994).  Thus, the Board may not disregard the most 
recent diagnoses of PTSD made by VA clinicians in August 
2006, even though VA examiners in June 1998, September 2005, 
and December 2005, did not find that the veteran had PTSD.  
At the same time, the VA clinicians' findings in August 2006 
do not appear based on a comprehensive review of the 
veteran's psychiatric history as documented in the claims 
file.  Thus, the probative value of their assessments or 
diagnoses is questionable.  

Therefore, in light of the need of additional medical 
findings, the veteran should again be scheduled to undergo VA 
examination for the purpose of determining whether he does in 
fact have PTSD which is related to any verified service 
stressors.  Such examination must include psychological 
testing.  The veteran is herein advised that failure to 
report to any scheduled examination, without good cause, 
could result in denial of his claim for service connection 
for PTSD.  See 38 C.F.R. § 3.655 (2006).  

Additionally, in a February 2003 statement, the veteran 
identified that he had been treated at Louisville VA Medical 
Center mental health clinic/Dupont CBOC for the last 10 
years.  A review of the claims file reflects VA mental health 
clinic records from the 1990s dating only back to 1996.  In 
light of this remand for the development above, a request 
should also be made to the Dupont CBOC for any additional 
records associated with the veteran's treatment at that 
facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claim for service connection for PTSD.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  An attempt should be made to acquire 
any medical records associated with the 
veteran's psychiatric treatment at the 
Dupont CBOC prior to 1996.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2006) must be followed as 
regards to requesting records from 
Federal facilities.  If no such record 
exists or is unavailable, this fact 
should be documented in the record.  

2.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record regarding the 
veteran's claim for service connection 
for PTSD.  The veteran should also be 
invited to submit any pertinent evidence 
in his possession, and the letter should 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the veteran should 
be scheduled for an examination to 
determine whether he now has PTSD due to 
an in-service stressor.  Psychological 
testing should be conducted to determine 
whether he in fact now has PTSD.  The 
examiner should review the claims file 
and specify the stressor(s) to which any 
diagnosis of PTSD is related.  A complete 
rationale should be provided for all 
opinions expressed.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for service connection for PTSD 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


